DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowance
This communication is responsive to:  the "Certification and Request for Consideration of an Information Disclosure Statement Filed After Payment of the Issue Fee Under the QPIDS Pilot Program" filed 2/22/2021.

EXAMINER'S AMENDMENT
Claims 1-17 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Dernier, Reg. No. 40,989, on November 4, 2020.

The application has been amended as follows: 
Claim 1, line 7:  before “display”, delete “head mounted”, and insert – head-mounted --.
Claim 2, line 3:  before “imaging device”, delete “the”, and insert – an --.
Claim 4, line 6:  before “a position”, delete “the user guide generating section”, and insert – the generating and outputting data of the image of the user guide includes indicating –
Claim 7, line 3:  before “head-mounted”, delete “a”, and insert – the --.
Claim 7, line 7:  after “said image”, insert – to be displayed --.
Claim 7, line 10:  after “generating”, delete “an”, and insert – the --.
Claim 7, line 11:  before “real space”, delete “a”, and insert – the --.
Claim 13, line 2:  before “settings”, delete “the”.
Claim 14, line 4:  after “about the”, delete “head mounted”, and insert – head-mounted --.
Claim 14, line 12:  after “the position information, delete “..”, and insert “.”.
Claim 15, line 5:  after “about the”, delete “head mounted”, and insert – head-mounted --.

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art or record includes “Embedding the Features of the Users’ Physical Environments to Improve the Feeling of Presence in Collaborative Environments” by Thierry Duval, Huyen Nguyen, Cédric Fleury, Alain Chauffaut, Georges Dumont, and Valérie Gouranton (hereinafter Duval); Fulks et al., US 2013/0093787 A1 (hereinafter Fulks); Kobayashi et al., US 2005/0123171 A1 (hereinafter Kobayashi); and Sako et al., US 2014/0160129 A1 (hereinafter Sako).  
Duval discloses a collaborative virtual environment where two distant users are going to share a comanipulation of a virtual table through a 3-point manipulation technique (Duval [p. 3]).  One user uses a big immersive system and that his head and his two hands will be tracked so that he will be able to use his two hands to drive 3D cursors (see Figure 3 (a)), while the other user will use a desktop system and a 2D input device (such as a 2D mouse) for driving a 3D ray and that his head will be tracked so that his point of view will change when he will move in front of his screen (see Figure 3 (b)) (Duval [p. 3]).  Duval fails to disclose, at least, wherein the user guide generating section determines whether to display the user guide in response to a user operation or regardless of the user operation, in accordance with a condition identified by the position information.
Fulks teaches a display manager for rendering one or more items in a user interface (Fulks [Abstract]).  The display manager then causes, at least in part, a determination of one or more rendering locations for one or more representations of the one or more items based, at least in part, on location information associated with the one or more items (Fulks [Abstract]).  In one embodiment, Fulks teaches generating a perspective display by converting a point of interest (POI) location information into polar coordinates to facilitate mapping onto a surface for representing the POIs (Fulks [0164]-[0165] and [Fig. 15]).  For example if the surface is a cylinder, sphere, or other like object, polar coordinates can more easily specify positions of the mapped representations (Fulks [0164]-[0165] and [Fig. 15]).  Fulks fails to teach, at least, wherein the user guide generating section determines whether to display the user guide in response to a user operation or regardless of the user operation, in accordance with a condition identified by the position information.
Kobayashi teaches a synthesized image which is obtained by synthesizing a virtual world image with a real world image observed from a viewpoint position and direction of a user, data representing a position and orientation of a user is acquired, a virtual image is generated based on the data representing the position and orientation of the user, and the virtual image is synthesized with a real image corresponding to the position and orientation of the user (Kobayashi [Abstract]).  Based on a measurable area of the position and orientation of the user, area data is set (Kobayashi [Abstract]).  In FIG. 5, in the area indicated as a sensor's measurement area 20 (area represented by a hatched trapezoid), a sensor 10 is able to measure the viewpoint position and/or orientation of a user of this apparatus, which is the measuring target (Kobayashi [0036]).  If the viewpoint position does not exist inside the safe area 40, warning sound is outputted (Kobayashi [0072]).  Kobayashi fails to teach, at least, wherein the user guide generating section determines whether to display the user guide in response to a user operation or regardless of the user operation, in accordance with a condition identified by the position information.
Sako teaches a novel and improved information processing apparatus and recording medium that can perform display control on an image from a third person viewpoint in the real world, from which a user is overlooked (Sako [0006]).  Sako discloses a system including a head mounted display and a camera (Sako [0036]).  Sako further describes wherein a display driving unit includes a pixel driving circuit for displaying image data supplied from a displayed image processing unit (Sako [0079]).  Driving signals based on video signals are applied to pixels disposed on the display units in a matrix at predetermined horizontal/vertical driving timing, and each pixel is displayed (Sako [0079]).  Sako fails to teach, at least, wherein the user guide generating section determines whether to display the user guide in response to a user operation or regardless of the user operation, in accordance with a condition identified by the position information.
Thus, the claimed invention is neither anticipated by nor obvious over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/Primary Examiner, Art Unit 3715